Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This initial office action is based on the applications’ amendment filed on December 3rd, 2021, which claim 1 have been presented for examination.

Status of Claim
2.    Claim 1 is pending in the application and have been examined below, of which, claim 1 presented in independent form.
3.    Claims 2-20 have been canceled.

Priority
4.	This application is a CON of 16/887,271 filed on 05/29/2020 PAT 11221832 and a CON of 15/699,510 filed on 09/08/2017 PAT 10705809. 

Information Disclosure Statement
5.    The information disclosure statement (IDS) submitted on 02/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
6.    Examiner cites particular columns and line numbers in the references 
as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11221832. Although the claims at issue are not identical, they are not patentably distinct from each other because 1 of U.S Patent No. 11221832 recites the element of claim 1 of instant application 17/541,670.

Instant Application
17/541,670
U.S. Patent No. 11221832

 1.   A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program, comprising: 
  
receiving, by the device, a plurality of input source code files from the software program submitted by a developer; 
    
preprocessing each input source code file with a plurality of codeword processing operations selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation, thereby generating a plurality of preprocessed input source code files; 
    
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files by pruning one or more preprocessed input source code files that do not meet a similarity threshold measure for library functions stored in the system library;
    

















identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system memory on the basis of at least first and second matching metrics; and 
    








presenting, to the developer, a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.
1. A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program, comprising: 

receiving, by the device, a plurality of input source code files from the software program; 


preprocessing each input source code file with a plurality of codeword processing operations selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation, thereby generating a plurality of preprocessed input source code files; 


identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files by pruning one or more preprocessed input source code files, wherein pruning one or more preprocessed input source code files comprises: 
generating a feature vector of each of the one or more preprocessed input source code files; determining a candidate value for each of the one or more preprocessed input source code files by comparing the feature vector of each of the one or more preprocessed input source code files to a feature vector of each of multiple library functions stored in the-system library; and 
for each candidate value of the one or more preprocessed input source code files, determining if the candidate value exceeds a similarity threshold measure for the library functions; and
 for each of the one or more preprocessed input source code files, pruning each preprocessed input source code files that does not meet the similarity threshold measure for the library functions stored in the system library; 

identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system library on a basis of at least first and second matching metrics, where identifying the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement an input/output matching algorithm for selecting a candidate code snippet which generates the same output as the first library function when both are injected with a shared input; and 


presenting a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.









 



9.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10705809. Although the claims at issue are not identical, they are not patentably distinct from each other because 1 of U.S Patent No. 10705809 recites the element of claim 1 of instant application 17/541,670.

Instant Application
17/541,670
U.S. Patent No. 10705809

 1.   A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program, comprising: 
  
receiving, by the device, a plurality of input source code files from the software program submitted by a developer; 
    
preprocessing each input source code file with a plurality of codeword processing operations selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation, thereby generating a plurality of preprocessed input source code files; 
    
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files by pruning one or more preprocessed input source code files that do not meet a similarity threshold measure for library functions stored in the system library;
    




















identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system memory on the basis of at least first and second matching metrics; and 
    








presenting, to the developer, a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.


1. A method performed by a device having an operating system and a system library for enhancing operable functionality of a software program, comprising: 

receiving, by the device, a plurality of input source code files from the software program submitted by a developer; 

preprocessing each input source code file with a plurality of codeword processing operations selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation, thereby generating a plurality of preprocessed input source code files; 


identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files by pruning one or more preprocessed input source code files, wherein pruning one or more preprocessed input source code files comprises: 
generating a feature vector of each of the one or more preprocessed input source code files; 

determining a candidate value for each of the one or more preprocessed input source code files by comparing the feature vector of each of the one or more preprocessed input source code files to a feature vector of each of multiple library functions stored in the system library; and 

for each candidate value of the one or more preprocessed input source code files, determining if the candidate value exceeds a similarity threshold measure for the library functions; and

 for each of the one or more preprocessed input source code files, pruning each preprocessed input source code files that does not meet a similarity threshold measure for library functions stored in the system library; 


identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system memory on the basis of at least first and second matching metrics, wherein identifying the first validated code snippet comprises performing machine learning and natural language processing in combination with code analysis techniques to implement an input/output matching algorithm for selecting a candidate code snippet which generates the same output as the first library function when both are injected with a shared input; and 


presenting, to the developer, a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.  












 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vineeth Kashyap (Source Forager: A Search Engine for Similar Source code, 6/2017 – herein after Kashyap) in view of Dang et al. (US Pub. No. 2015/0378692 A1 – herein after Dang) in view of Achmad Arwan (Source Code Retrival on StackOverFlow Using LDA, 2015 – herein after Arwan).

Regarding claim 1.
Kashyap discloses
A method performed by a device having an operating system (similar-machine code search is focused on operating systems - See page 1) and a system library (the different feature-classes employed in source forager, modeled Library Calls, User-Defined Library Calls - See page 4, left column) for enhancing operable functionality of a software program (Feature-Class and Similarity Functions - See page 4, left column), comprising: 
receiving, by the device, a plurality of input source code [files] from the software program submitted by a developer (Developers routinely use code search as a learning and debugging tool for tasks such as looking for existing functionality in a code base, determining how to use an API or library, gathering information about what code is intended to do - See Introduction page 1); 
preprocessing each input source code [file] with a plurality of codeword processing operations (Source Forager preprocesses the database to extract a variety of simple code features that capture different aspects of code. A search returns the k functions in the database that are most similar to the query, based on the various extracted code features - See page 1, Abstract. Such NL terms, after extraction, are subjected to a series of standard NL preprocessing steps- See page 5) selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation (Such NL terms, after extraction, are subjected to a series of standard NL preprocessing steps, such as splitting words with underscores or CamelCase, stemming, lemmatization, and removing single character strings and stop-words. Stop-word removal discards both typical English stop words, we extract a multiset of k-graph shapes. Fig. 5 shows an example of converting a 4-graph into a 16-bit - See page 5. Recent search techniques allow users to specify certain aspects of code semantics in addition to the textual query - See page 1), thereby generating a plurality of preprocessed input source code [files] (there are many text mining tools that can be used for building a text mining dictionary (e.g., lexical analyzer, stop-words filtering, hash-indexing system, etc.). Many studies have investigated the effect of these tools in the text pre-processing systems (Introduction, page 1). The comments are represented as a set of words - See page 6); 
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code [files] (We compare the query’s feature-observation for c with all other feature-observations for c in sample S - See page 6, right column. XSnippet [5] and ParseWeb [25] are specialized code-search engines: XSnippet looks specifically for code that instantiates objects of given type in a given context, ParseWeb has a similar focus on code sequences that instantiate objects - See page 10. Examiner notes that snippet code as reuse code/template code/clone code/sample code) by pruning one or more preprocessed input source code [files] (After NL pre-processing, we compute a term frequency inverse document frequency (TF-IDF) score for each NL term. We consider each function as a document, and compute the TF-IDF per C/C++ project - See page 5, left column. For example, tuniq = 0.15 indicates that any feature-observation that is similar to less than 15% of the sample feature-observations is considered distinctive enough to warrant inclusion - See page 5, left column) that do not meet a similarity threshold measure for library functions stored in the system library (We calculate a similarity threshold for each feature-class c by (1) computing pairwise similarity scores on the feature-observations for c in S. We select the feature-class c for code search if it is not too common, that is, if nsim-c nsamp < tuniq. Flere tuniq is a threshold that indicates a feature-observation is sufficiently unique in the sample. For example, tuniq = 0.15 indicates that any feature-observation that is similar to less than 15% of the sample feature-observations is considered distinctive enough to warrant inclusion- See page 6, right column. Prunning/removing/distinct input that has low similarity threshold value); 
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets that matches a first library function stored in the system memory on the basis of at least first and second matching metrics (A higher value indicates greater similarity between two feature-observations. For example, the similarity function for Numeric Literals is the Jaccard index - See page 2, right column; the Skeleton Tree feature-class would be useful in code search: other instances of the same distinctive structure from the code database would have high similarity scores to the query function. The k most-similar-function search is carried out between the query function and the functions in the code database as described, to obtain the k functions most similar to the query- See page 6, right column); and 
Kashyap does not disclose
presenting, to the developer, a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function.
Dang discloses
presenting, to the developer, a library function recommendation comprising the first validated code snippet, the first library function, and instructions for replacing the first validated code snippet with the first library function (Fig. 2, code editor and recommendation area. Fig. 6, paragraphs [0061 -0065], Given an extracted code snippet, the codes contained in the snippet is first normalized and tokenized. That is, all variable names and literals are replaced with the same token. For example, with reference to FIG. 7, in fragments 710 and 720, the variables and literals "@StsCode," "SqlDbType.Int," "0," "resultCode," "@ErrMsg," "SqlDbType.VarChar," "1," and "errorText" may all be replaced with a same token, for example, "X". Then the code snippet may be checked for any duplicate substring. Any sub-string detection algorithm, no matter currently known or developed in the future, may be applied herein. In one embodiment, for the cloned code fragments detected in a code snippet, one of them is maintained and the others are removed).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dang’s teaching into Kashyap’s inventions because incorporating Dang’s teaching would enhance Kashyap to enable to improve quality, usability and user friendliness of the code recommendations and highlight one or more variation points in a recommended code snippet based on the associated metadata as suggested by paragraph [0006]).
Kashyap and Dang do not discloses source files 
Arwan discloses
preprocessing each input source code file with a plurality of codeword processing operations (dataset & preprocessing, the topics are limited to five topics (sort, database, file text, graphic, and thread) on Java related posts - See page 296, Fig. 1);
Arwan also discloses
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files (Cosine similarity is a string matching between two strings [19]. This process is intended to measure how similar content of “input.txt” with each of line on file “all_Post.txt” using cosine similarity. This process produces list of document ranked by similarity of topic proportions between input and documents. We also put specific threshold (0.1,0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9) to filter relevant documents - See page 297, right column) by pruning one or more preprocessed input source code files that do not meet a similarity threshold measure for library functions stored in the system library (Concept location is a method to find correlation between a specific function and the naming of variables or methods within source code - See page 295, right column. Inference topic process produced file that named “input.txt” which contains of topic proportion. It structure is same with file topic of all posts. Structure of topic proportions input files - See page 297, left column. Finally, JECO implement cosine similarity to measure how similar content of “input.txt” and each line of “all_Post.txt” based specified threshold typed on threshold input. A value zero (0) means all not similar were displayed, while 0.9 mean only documents which have similarity more than 0.9 will be recommended by JECO -See 297, right column);
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets (They employ tf-idfio rank he posts. They also put weights on titles, labels, questions, answers and source code to prioritize matching process - page 295, right column) that matches a first library function stored in the system memory on the basis of at least first and second matching metrics (each line of “all_Post.txt” based specified threshold typed on threshold input while 0.9 mean only documents which have similarity more than 0.9 will be recommended by JECO -See 297, right column).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arwan’s teaching into Kashyap’s and Dang’s inventions because incorporating Arwan’s teaching would enhance Kashyap and Dang to enable to preprocess input source code files and recommend only documents which have meet similarity threshold value by example code as suggested by Arwan (page 297, right column and Fig. 1).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Mohammad Masudur Rahman (RACK: Code Search in the IDE using Crowdsourced Knowledged, 2017) discloses
receiving, by the device, a plurality of input source code files from the software program submitted by a developer (we propose a novel code search tool-RACK-\haX accepts an unstructured natural language query (i.e., doesnot require API information) from a developer as input and returns relevant code snippets as output from thousands of open source projects —See page 51; it uses GitHub search API and collects relevant source code files from thousands of open source projects hosted by four large organizations-Apache, Eclipse, Google and Facebook. Given that developers are often interested in trying out the code snippets performing a particular task, we parse all the methods from each source file using AST-based parsing (e.g., Javaparser library) (i.e., Steps 1-3, Fig. 3-(c)) - See page 54, left column);
preprocessing each input source code file (we parse all the methods from each source file using AST-based parsing (e.g., Javaparser library) (i.e., Steps 1-3, Fig. 3-(c)) - See page 54, left column) with a plurality of codeword processing operations selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation (Once an initial query written in unstructured natural language is submitted to RACK, the query is sanitized through natural language preprocessing (i.e., stop word removal, token splitting, stemming) and converted into a vector of keywords - See page 54, left column), thereby generating a plurality of preprocessed input source code files
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files (the tool returns the topmost relevant code snippet from thousands of open source projects of four large organizations-Apache, Eclipse,Google and Facebook- see page 52, right column) by [pruning one or more preprocessed input source code files that do not meet a similarity threshold measure for library functions stored in the system library];
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets (code snippet ranking - See Fig. 3, (c ), page 54, left column) that matches a first library function stored in the system memory on the basis of at least first and second matching metrics (GitHub API returns a relevance score for each result file which we combine with the textual similarity scores (with the search query) of all the methods extracted from that file. This combination provides a combined relevance for each code snippet (i.e., method), and RACK finally returns a ranked list of relevant code snippets within the IDE (i.e., Steps 4, 5, Fig. 3-(c)) - See page 54, right column).

2. Giovanni Acampora (A Fuzzy-based Approach to Programming Language Independent Source-Code Plagiarism Detection, 2015) discloses
preprocessing each input source code files with a plurality of codeword processing operations (Source-code plagiarism detection in programming, concerns the identification of source-code files that contain similar and/or identical source-code fragments - See Abstract. The purpose of the Source-code Pre-processing (SCP) module is to pre-process the source-code files in such way that it removes unnecessary and meaningless terms and characters in order to reduce the size of the data to more efficiently capture the semantic representation of each source-code file - See page 3, A. Source-Code Pre-processing module).
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files by pruning one or more preprocessed input source code files (the purpose of the Source-code Preprocessing (SCP) module is to pre-process the source-code files in such way that it removes unnecessary and meaningless terms and characters in order to reduce the size of the data to more efficiently capture the semantic representation of each source-code file - See page 3, A. Source-Code Pre-processing Module,left column) that do not meet a similarity threshold measure for library functions stored in the system library (Matches of substrings are called tiles, and tiles whose length is below a minimum-match length threshold are excluded from the comparison process - See page 2, left column).

3. Zhang et al. (US Pub. No. 2011/0246968 A1) discloses
A method performed by a device (FIG. 1 illustrates an exemplary computing architecture that implements techniques for code-clone detection, analysis, and/or reporting described herein - See paragraph [0007]) having an operating system (operating system - see paragraphs [0001] and [0023]) and a system library for enhancing operable functionality of a software program (A "code snippet" is a section or portion of contiguous source code of a code function (or just "function"). A function is a natural code boundary and is known to those of ordinary skill in the art of software development - See paragraph [0027]), comprising:
receiving, by the device, a plurality of input source code files [from the software program submitted by a developer] (receiving source code from code base storage - See Fig. 2, block 160 and 220);
preprocessing (preprocessor -See Fig. 2, 150) each input source code file with a plurality of codeword processing operations (After parsing the statements of the source code 202 by the source code parser 204, the tokenizer 206 generates a token map for the normalized, parsed statements. Each keyword and operator of a statement is mapped to a unique token - See paragraph [0037]) [selected from a group consisting of a stopword removal operation, a splitting operation, a stemming operation, a conversion operation, a semantic information addition operation, or a wordnet integration operation, thereby generating a plurality of preprocessed input source code files];
identifying, by the device, one or more candidate code snippets from the plurality of preprocessed input source code files (The clone detection core 140 finds a group of clone code snippets in the source code base. The group of found clone code snippets includes not only identical clones, but also clones which are similar but not identical - See paragraph [0029]; a code snippet is defined to have a minimum number (e.g., 3 or 5, perhaps) of statements. A "statement" (i.e., "statement block" or "logic block") is known to those of ordinary skill in the art of software development...The clone detection core 140 finds a group of clone code snippets in the source code base. The group of found clone code snippets includes not only identical clones, but also clones which are similar but not identical. The preprocessor 150 does preprocessing of the source code for the clone detection core 140 - See paragraphs [0027-0029]) by pruning one or more preprocessed input source code files that do not meet a similarity threshold measure for library functions stored in the system library (The group of found clone code snippets includes not only identical clones, but also clones which are similar but not identical. The preprocessor 150 does preprocessing of the source code for the clone detection core 140. In short, the preprocessor 150 removes irrelevant (e.g., non-functional) material in the source code and re-formats the source code - See paragraph [0029]. The matched tokenized statements may be so scattered in F.sub.candidate that the snippet consisting of these statements do not match sp; 2) multiple tokenized statements in F.sub.candidate may be mapped to the same tokenized statement in sp; 3) there might be mis-matched statements between sp and F.sub.candidate due to hash collisions, even though the probability of hash collision is quite low. Therefore, the fine matcher 234 prunes the list of functions of the clone candidates 232 so as to finely match the code snippet 220 - See paragraph [0120]);
identifying, by the device, at least a first validated code snippet from the one or more candidate code snippets (identify that matches a first library function stored in the system memory on the basis of at least first and second matching metrics (a pair of code snippets are considered to be a clone pair when their similarity metric (which is a measure of their similarity to each other) is greater than and/or equal to a defined similarity threshold - See paragraphs [0040-0042]).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192